ICJ_019_MonetaryGold_ITA_FRA-GBR-USA_1954-06-15_JUD_01_PO_02_EN.txt. 37

INDIVIDUAL OPINION BY JUDGE READ

In this case, while I am in agreement with the operative provisions
of the Judgment and, in general, with the reasoning by which they
are justified, I am unable to concur in one finding which has been
made by the Court. This is a finding that in the relation between
the respondent States and Italy, the Application is in conformity
with the offer to submit to the jurisdiction of the Court contained
in the Washington Statement.

While there can be no doubt that the Court is competent to
deal with this question, I do not think that it should be decided at
this stage.

To begin with, it is unnecessary to make this finding in order to
justify the operative judgment of the Court.

There is, however, a much more compelling reason for not
deciding the point at this stage. It is not dealt with in the final
submissions of the Parties and none of the Parties has requested
a finding on this point. Further, it has not been fully argued during
the written or oral proceedings. I am bound by the principle of
international law which was adopted by this Court—in the
Ambatielos case (jurisdiction), I.C.J. Reports 1952, p. 45—and
stated as follows:

“The point raised here has not yet been fully argued by the
Parties, and cannot, therefore, be decided at this stage.”

Accordingly, I am of the opinion that this point should not be
decided at this stage. Nevertheless, as it has been dealt with, and
as I do not agree with the conclusion which has been reached on
this point, it is necessary for me to state my reasons.

The Washington Statement prescribes the subject-matter of the
dispute and the scope of the proposed application by Italy. The
Application complies with the offer in this regard. This aspect of
the problem has been fully argued and, indeed, it has given rise
to no dispute. But the Statement does not prescribe the Parties to
the procedure which it made available to Italy. It contained the
following provision :

“The Governments of the French Republic, the United Kingdom
and the United States declare that they will accept as defendants
the jurisdiction of the Court for the purpose of the determination
of such applications by Italy or by Albania or by both.”

It is clear that this provision does not require or even suggest
that the three Governments were intended to be the sole respondents.

22
38 MONETARY GOLD CASE (INDIV. OPIN. BY JUDGE READ)

An examination of the entire Statement shows that there is nothing
therein contained to preclude Italy from naming in the Application
all of the Parties necessary to enable the Court to dispose of the
questions which are set forth in clause (0).

On the other hand, the Statement prescribes, in precise language,
the nature of the application that Italy must make in order to
comply with its terms. The offer of the three Governments to
accept as defendants the jurisdiction of the Court was not general :
it was solely “‘for the purpose of the determination of such appli-
cations by Italy or by Albania or by both”. The words ‘such
applications” refer to clause {b) of the Statement, which uses the
following words :

“{b) Italy makes an application to the International Court of
Justice for the determination of the question”

and then proceeds to ‘state the subject-matter and scope of the
question. These words are clear and unambiguous. They require
Italy to make an application for the determination of the question.
They have an ordinary and natural meaning: an application of
such a nature that the question can be determined. They cannot,
in their ordinary and natural meaning, be construed as authorizing
or requiring Italy to make an application of such a nature that it
is legally impossible for the Court to decide the question.

There was no legal difficulty preventing Italy from making an
application in which the Court would be able to determine the
question.

Accordingly, I am compelled to reach the conclusion that Italy,
in making an application in which Albania was not named as a
party, failed to make an application for the determination of the
questions and consequently failed to comply with the terms of the
offer set forth in the Washington Statement. At the same time, as
Albania was a necessary and indispensable party to the proceedings,
the Application did not comply with the provisions of Article 40 (1)
of the Statute and Article 32 (2) of the Rules. Accordingly, there
was a fundamental defect in the Application by which these
proceedings were commenced.

(Signed) John E. Reap.

23
